LOAN AGREEMENT
 
AND
 
SECURED PROMISSORY NOTE
 
$6,000,000
August 4, 2006
 
Irvine, California

 
FOR VALUE RECEIVED, Integrated Surgical Systems, Inc., a Delaware corporation
(“Borrower”), hereby promises to pay, expressly subject to the terms and
conditions contained in this Agreement, to the order of Novatrix Biomedical,
Inc., a California corporation (“Lender”), in lawful money of the United States
of America and in immediately available funds, the principal sum of six million
dollars ($6,000,000) together with accrued and unpaid interest thereon.
 
RECITALS:
 
A. The parties are simultaneously entering into an Asset Purchase Agreement
pursuant to which Lender has agreed to purchase substantially all of the assets
of Borrower (the “Asset Purchase Agreement”).
 
B. The parties agree and acknowledge that a condition to consummation of the
transactions contemplated by the Asset Purchase Agreement is the approval of the
stockholders of Borrower beneficially owning not less than a majority of the
issued and outstanding stock of Borrower at a meeting duly called for such
purpose (“Stockholder Approval”).
 
C. The parties wish to enter into this Agreement in order to fund the business
of the Borrower.
 
Borrower agrees to:
 
(a) In the event that (i) Stockholder Approval is not obtained by June 30, 2007
or (ii) in the event the Asset Purchase Agreement is terminated by Borrower for
any reason other than a default by Lender under this Agreement or the Asset
Purchase Agreement, Borrower shall execute in favor of Lender an exclusive
license to use, manufacture, market and sell the ROBODOC Surgical Assist System
and ORTHODOC Pre-Surgical Planning Station, including any and all Licensed
Software for the Robodoc surgical system substantially in the form annexed
hereto as Exhibit A;
 
(b) Use best efforts to settle not less than 80% of the debts currently listed
in the Due Diligence Disclosure dated June 30, 2006; and
 
(c) Use best efforts to reinstate all previous insurance policies as soon as
reasonably practicable after the date hereof.
 
(d) Work in good faith towards an expedient closing as set forth in the Asset
Purchase Agreement (“Closing”). Borrower further agrees not to directly, or
indirectly, from the date of the execution of this Agreement until the earlier
of (i) June 30, 2007 or (ii) the date of the meeting of stockholders called to
vote on the Asset Purchase Agreement: (i) take any action to solicit, initiate,
encourage, or assist the submission of any proposal, negotiation, or offer from
any person or entity other than the Lender relating to the sale of any of the
capital stock of the Borrower or the sale, lease, license, or other disposition
of any Intellectual Property as defined in the License Agreement attached as
Exhibit A, or any material part of the stock or assets of the Borrower as
defined in Security Agreement, or (ii) engage in any discussions, negotiations,
or agreements regarding financing with any third party, and (iii) shall notify
the Lender within a reasonable time of any inquiries by any third parties in
regard to the foregoing.
 
 
-1-

--------------------------------------------------------------------------------

 
This Agreement is referred to in and is executed and delivered in connection
with that certain Security Agreement dated as of even date herewith and executed
by Borrower in favor of Lender (as the same may from time to time be amended,
modified or supplemented or restated, the “Security Agreement”). Additional
rights of Lender are set forth in the Security Agreement. All capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Security Agreement.
 
1. Loan Tranches. Lender shall make borrowings to Borrower pursuant to this
Agreement as follows:
 
1.1. $2.7 million immediately upon the execution of this Agreement.
 
1.2. $1.0 million upon the later to occur of (i) March 1, 2007 and (ii) five (5)
patient clinical trials in respect of the ROBODOC and OTHODOC products having
been conducted.
 
1.3. $2.3 million no later than August 1, 2007, unless there is a material
default by Borrower of any of its obligations under the Asset Purchase
Agreement, this Agreement or the Security Agreement, provided that, Lender shall
provide Borrower with written notice of any such default and a reasonable
opportunity to cure if such default is reasonably capable of cure.
 
2. Principal Repayment. The outstanding principal amount of the Loan shall be
due and payable on demand subject to the terms and conditions of this Agreement,
including without limitation, “Termination of this Agreement” set forth
below. Under no circumstances shall Borrower be liable to make repayments to
Lender for any amounts not actually loaned by Lender to Borrower.
 
3. Termination of this Agreement. The parties expressly agree that, upon the
earlier to occur of (i) Stockholder Approval or (ii) a material default by
Lender of any of its obligations under the Asset Purchase Agreement or this
Agreement, (A) any and all obligations of Borrower to make any repayments
hereunder shall immediately terminate with no further action of any party
required in connection therewith, and (B) the Security Agreement shall
immediately terminate and Lender shall have no rights whatsoever to any secured
interest in the assets of Borrower.
 
4. Conversion of Loans to Working Capital. Upon the Closing, Lender
unconditionally agrees to convert any and all of Lender’s obligations to advance
funds to Borrower as set forth in this Agreement into obligations of Lender to
fund Lender’s working capital in equal amounts as set forth in “Loan Tranches”
above, which funds shall expressly be used only for further development of the
ROBODOC and OTHODOC products, unless otherwise agreed in writing by Borrower.
 
5. Interest Rate. Borrower further promises to pay interest on the outstanding
principal amount hereof from the date hereof until payment in full, which
interest shall be payable at the prime rate of interest as quoted by Wells Fargo
Bank, N.T. & S.A from time to time plus one percent (Prime plus +1%) per annum
or the maximum rate permissible by law (which under the laws of the State of
California shall be deemed to be the laws relating to permissible rates of
interest on commercial loans), whichever is less. Interest shall be due and
payable on demand in the event of a default of the provisions set forth in the
Security Agreement and shall be calculated on the basis of a 360 day year for
the actual number of days elapsed.
 
 
-2-

--------------------------------------------------------------------------------

 
6. Place of Payment. All amounts payable hereunder shall be payable at the
office of Lender, 16259 Laguna Canyon Rd., Irvine, CA 92618, unless another
place of payment shall be specified in writing by Lender.
 
7. Application of Payments. Payment on this Note shall be applied first to
accrued interest, and thereafter to the outstanding principal balance hereof.
Any principal repayment or interest payment on the Loan hereunder not paid when
due, whether at stated maturity, by acceleration or otherwise, shall bear
interest at one and one-half percent (1-1/2%) per month or the maximum legal
rate of interest, whichever is less.
 
8. Secured Note. The full amount of this Note is secured by the Collateral
identified and described in the Security Agreement executed by and delivered by
Borrower. Borrower shall not, directly or indirectly, create, permit or suffer
to exist, and shall defend the Collateral against and take such other action as
is necessary to remove, any Lien on or in the Collateral, or in any portion
thereof, except as permitted pursuant to the Security Agreement.
 
9. Default. Each of the following events shall be an “Event of Default”
hereunder:
 
9.1. Borrower fails to pay timely any of the principal amount due under this
Note or any accrued interest or other amounts due under this Note within six (6)
months from the date of Stockholder Approval; or
 
9.2. Borrower files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or
 
9.3. An involuntary petition is filed against Borrower (unless such petition is
dismissed or discharged within sixty (60) days) under any bankruptcy statute now
or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Borrower or
 
9.4. An “Event of Default” under the Security Agreement.
 
Upon the occurrence of an Event of Default hereunder, all unpaid principal,
accrued interest and other amounts owing hereunder shall, at the option of
Lender, automatically become immediately due, payable and collectible by Lender
pursuant to applicable law.
 
10. Subordination. The indebtedness evidenced by this Note is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, in right of
payment to the prior payment in full of the Senior Indebtedness.
 
“Senior Indebtedness” shall mean, unless expressly subordinated to or made on a
party with the amounts due under this Note, the principal of, unpaid interest on
and amounts reimbursable, fees, expenses, costs of enforcement and other amounts
due in connection with (a) indebtedness of Borrower to banks or commercial
finance or other lending institutions regularly engaged in the business of
lending money (including venture capital, investment banking or similar
institutions and their affiliates which sometimes engage in lending activities
but which are primarily engaged in investments in equity securities), whether or
not secured, and (b) any such indebtedness or any debentures, notes or other
evidence of indebtedness issued in exchange for such Senior Indebtedness, or any
indebtedness arising from the satisfaction of such Senior Indebtedness by a
guarantor, the total principal amount of such indebtedness described in (a) and
(b) above not exceeding fifty thousand dollars ($50,000) in the aggregate.
 
 
-3-

--------------------------------------------------------------------------------

 
10.1. Insolvency Proceedings. If there shall occur any receivership, insolvency,
assignment for the benefit of creditors, bankruptcy, reorganization, or
arrangements with creditors (whether or not pursuant to bankruptcy or other
insolvency laws), sale of all or substantially all of the assets, dissolution,
liquidation, or any other marshaling of the assets and liabilities of Borrower,
(a) no amount shall be paid by Borrower in respect of the principal of, interest
on or other amounts due with respect to this Note at the time outstanding,
unless and until the principal of and interest on the Senior Indebtedness then
outstanding shall be paid in full, and (b) no claim or proof of claim shall be
filed by or on behalf of Lender which shall assert any right to receive any
payments in respect of the principal of and interest on this Note except subject
to the payment in full of the principal of and interest on all of the Senior
Indebtedness then outstanding.
 
10.2. Default on Senior Indebtedness. If there shall occur an event of default
which has been declared in writing with respect to any Senior Indebtedness, as
defined therein, or in the instrument under which it is outstanding, permitting
the holder to accelerate the maturity thereof and Lender shall have received
written notice thereof from the holder of such Senior Indebtedness, then, unless
and until such event of default shall have been cured or waived or shall have
ceased to exist, or all Senior Indebtedness shall have been paid in full, no
payment shall be made in respect of the principal of or interest on this Note
unless within one hundred eighty (180) days after the happening of such event of
default the maturity of such Senior Indebtedness shall not have been
accelerated. Not more than one notice may be given to Lender pursuant to the
terms of this Section 10.2 during any 360 day period.
 
10.3. Further Assurances. By acceptance of this Note Lender agrees to execute
and deliver customary forms of subordination agreement requested from time to
time by the holders of Senior Indebtedness and, as a condition to Lender’s
rights hereunder, Borrower may require that Lender execute such forms of
subordination agreement, provided that such forms shall not impose on Lender
terms less favorable than those provided herein.
 
10.4. Other Indebtedness. No indebtedness which does not constitute Senior
Indebtedness shall be senior in any respect to the indebtedness represented by
this Note.
 
10.5. Subrogation. Subject to the payment in full of all Senior Indebtedness,
Lender shall be subrogated to the rights of the holder(s) of such Senior
Indebtedness (to the extent of the payments or distributions made to the
holder(s) of such Senior Indebtedness pursuant to the provisions of this
Section 10) to receive payments and distributions of assets of Borrower
applicable to the Senior Indebtedness. No such payments or distributions
applicable to the Senior Indebtedness shall, as between Borrower and its
creditors, other than the holders of Senior Indebtedness and Lender, be deemed
to be a payment by Borrower to or on account of this Note; and for purposes of
such subrogation, no payments or distributions to the holders of Senior
Indebtedness to which Lender would be entitled except for the provisions of this
Section 10 shall, as between Borrower and its creditors, other than the holders
of Senior Indebtedness and Lender, be deemed to be a payment by Borrower to or
on account of the Senior Indebtedness.
 
10.6. No Impairment. Subject to the rights, if any, of the holders of Senior
Indebtedness under this Section 10 to receive cash, securities or other
properties otherwise payable or deliverable to Lender, nothing contained in this
Section 10 shall impair, as between Borrower and Lender, the obligation of
Borrower, subject to the terms and conditions hereof, to pay to Lender the
principal hereof and interest hereon as and when the same become due and
payable, or shall prevent Lender, upon default hereunder, from exercising all
rights, powers and remedies otherwise provided herein or by applicable law.
 
 
-4-

--------------------------------------------------------------------------------

 
10.7. Lien Subordination. Any lien or security interest of Lender, whether now
or hereafter existing in connection with the amounts due under this Note, on any
assets or property of Borrower or any proceeds or revenues therefrom which
Lender may have at any time as security for any amounts due and obligations
under this Note, including, without limitation, any Lien on or in the Collateral
pursuant to the Security Agreement, shall be subordinate to all liens or
security interests now or hereafter granted to a holder of Senior Indebtedness
by Borrower or by law notwithstanding the date, order or method of attachment or
perfection of any such lien or security interest or the provisions of any
applicable law.
 
10.8. Applicability of Priorities. The priority of the holder of the Senior
Indebtedness provided for herein with respect to security interests and liens
are applicable only to the extent that such security interests and liens are
enforceable and perfected and have not been avoided; if a security interest or
lien is judicially determined to be unenforceable or unperfected or is
judicially avoided with respect to any claim of the holder of the Senior
Indebtedness or any part thereof, the priority provided for herein shall not be
available to such security interest or lien to the extent that it is avoided or
determined to be unenforceable or unperfected. The foregoing notwithstanding,
Lender covenants and agrees that it shall not challenge, attack or seek to avoid
any security interest or lien to the extent that it secures any holder of the
Senior Indebtedness. Nothing in this Section 10.8 affects the operation of any
subordination of indebtedness or turnover of payment provisions hereof, or of
any other agreements among any of the parties hereto.
 
11. Reliance of Holders of Senior Indebtedness. Lender, by its acceptance
hereof, shall be deemed to acknowledge and agree that the foregoing
subordination provisions are, and are intended to be, an inducement to and a
consideration of each holder of Senior Indebtedness, whether such Senior
Indebtedness was created or acquired before or after the creation of the
indebtedness evidenced by this Note, and each such holder of Senior Indebtedness
shall be deemed conclusively to have relied on such subordination provisions in
acquiring and holding, or in continuing to hold, such Senior Indebtedness.
 
12. Waiver. Borrower waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note, and shall pay all costs of
collection when incurred, including, without limitation, reasonable attorneys’
fees, costs and other expenses. The right to plead any and all statutes of
limitations as a defense to any demands hereunder is hereby waived to the full
extent permitted by law.
 
13. Governing Law. This Note shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.
 
14. Entire Agreement. Except for the Nondisclosure Agreement entered into by the
parties as of May 26, 2006 (“NDA”), this Agreement sets forth all of the
covenants, promises, agreements, warranties, representations, conditions and
understandings between Lender and Borrower (individually “Party” and
collectively “Parties”) hereto; constitutes and contains the complete, final,
and exclusive understanding and agreement of the parties with respect to the
subject matter herein; and cancels, supersedes and terminates all prior
agreements and understanding between the Parties with respect to the subject
matter hereof. Except for the NDA, there are no covenants, promises, agreements,
warranties, representations conditions or understandings, whether oral or
written, between the Parties other than as set forth herein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties hereto unless reduced to writing and signed by the respective
authorized officers of the Parties.
 
 
-5-

--------------------------------------------------------------------------------

 
15. Successors and Assigns. The provisions of this Note shall inure to the
benefit of and be binding on any successor to Borrower and shall extend to any
holder hereof.
 

       
INTEGRATED SURGICAL SYSTEMS, INC. (BORROWER)
 
   
   
  By:    

--------------------------------------------------------------------------------

Ramesh Trivedi, CEO
6220 Belleau Wood Lane, Suite 4
Sacramento, CA 95822
Phone: (916) 391- 0200
Fax: (916) 391- 0200

 
 
-6-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LICENSE AGREEMENT
 
This License Agreement (“License Agreement”) is made and entered into as of this
____ of _________ 2006 (the “Effective Date”) by and between Integrated Surgical
Systems, Inc., a Delaware corporation (“Licensor”) and Novatrix Biomedical, Inc.
(“Licensee”), a California corporation.
 
RECITALS
 
WHEREAS, Licensor has certain proprietary rights in the form of patents,
copyrights, trademarks, service marks, trade secrets, and licensing rights from
third parties that are sublicenseable and other software rights in the area of
robotic surgery; and
 
WHEREAS, Licensee desires to obtain an exclusive license to use and sublicense
the Intellectual Property to third parties within the Territory, as defined
below, in accordance with the terms and conditions of this License Agreement;
and
 
WHEREAS, Licensee also desires to use the Intellectual Property to manufacture,
market, and sell the ROBODOC Surgical Assist System (“ROBODOC”) and the ORTHODOC
Pre-Surgical Planning Workstation together with all associated Licensed Software
and other Documentation to Licensee’s third party customers located within the
Territory; and
 
WHEREAS, Licensee agrees to pay Licensor a one time licensing fee of one hundred
thousand dollars ($100,000) for the rights granted herein in accordance with the
terms and conditions of this License Agreement.
 
THEREFORE, in full and complete consideration and satisfaction the Parties agree
as follows:
 
AGREEMENT
 
1. DEFINITIONS
 
1.1. “Confidential Information” means trade secrets, inventions, ideas,
processes, formulas, source and object codes, data programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques, licenses, prices and costs, suppliers and customers, or any other
information of a party identified as confidential at the time of disclosure.
Confidential Information may also include property of third parties who have
granted licenses to either party.
 
1.2. “Derivative Works” means a work which is based upon the pre-existing
Products and Licensed Software or Documentation such as a revision,
modification, translation, abridgment, condensation, expansion, collection,
compilation, or any other form in which such pre-existing item may be recast,
transformed or adapted, or which, if prepared without authorization by the owner
of the pre-existing works, would constitute a copyright infringement.
 
1.3. “Documentation” means users’ manuals provided by Licensor in electronic
form for use for the Products and Licensed Software. It shall be the
responsibility of Licensee to reformat, copy, modify and provide to its
customers documentation associated with Licensee’s Products.
 
1.4. “Intellectual Property” means all patents, copyrights, trademarks, service
marks listed in Exhibit A, including any patents, copyrights, trademarks, or
service marks hereinafter acquired by the Licensor and shall also mean: (a)
techniques and data relating to the research (to the extent included in the
development plan), development, manufacture, use or sale of Products, including,
but not limited to, inventions, practices, methods, knowledge, know-how, skill,
experience, test data including pharmacological, orthopedic, toxicological and
clinical test data, analytical and quality control data, regulatory submissions,
correspondence and communications, marketing, pricing, distribution, cost,
sales, manufacturing, patent and legal data or descriptions, and (b)
compositions of matter, devices, software and source codes, articles of
manufacture, assays and biological, chemical or physical materials relating to
development, manufacture, use or sale of Product.
 
 
-1-

--------------------------------------------------------------------------------

 
1.5. “Licensed Software” means the ROBODOC Surgical System software, and the
Research Modified Motion Control Software in binary or source form and including
any Documentation delivered by Licensor to Licensee and whether as part of the
initial delivery, or as delivered as part of a chargeable or non-chargeable
modification, maintenance or update service.
 
1.6. “Object Code” means a computer program in machine executable form and any
modifications, enhancements, corrections, updates, translations,
interpretations, listings, compilations or derivations thereof, and all copies
and portions in any medium.
 
1.7. “Product” means the ROBODOC Surgical Assist System (“ROBODOC”) and the
ORTHODOC Pre-Surgical Planning Workstation (“ORTHODOC”) together with any and
all associated consumable items (drill bits and machine tools, robot protectors,
covers, etc.) and the Licensed Software in Object Code and Source Code form and
including any Derivative Works developed by Licensee.
 
1.8. “Source Code” means a computer program in human readable form which would
be reasonably necessary to enable an independent third-party programmer, with a
high level of programming skills, to produce Object Code without the help of any
other person and, any modifications, enhancements, corrections, updates,
translations, interpretations, listings, compilations or derivations thereof,
and all copies and portions in any medium of the program; and, further, shall
include any tools and utilities necessary to build Object Code.
 
1.9. “Updates” means any engineering patch intended to fix bugs and errors in
the Licensed Software or any modifications to the Licensed Software as requested
from time to time by Licensee. 
 
1.10. “Territory” means all of the countries of Asia, including but not limited
to China, Hong Kong, Indonesia, Japan, Korea, Malaysia, Philippines, Singapore,
Taiwan, Thailand, and Vietnam.
 
2. GRANT OF LICENSE.
 
2.1. License Grant. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee an exclusive, transferable, right and
license, with sublicensing rights, to modify, use, copy, prepare, and translate
into other languages, Derivative Works based on the Source Code therefrom,
including the right to distribute the Licensed Software in Object Code form,
including any and all Documentation to its third party customers. Licensor
further grants to Licensee the rights to use any and all Intellectual Property
to manufacture, market and sell the Products bundled with the Licensed Software
to its third party customers within the Territory. Licensee’s rights in the
Intellectual Property shall also include the right to use and display any of
Licensor’s trademarks, service marks, and logos solely in connection with and
only to the extent reasonably necessary for marketing and branding the Products
for sale in accordance with the terms and conditions of this License Agreement.
Licensor shall not do or suffer to be done any act or thing that would impair
Licensee’s rights in the Intellectual Property. Licensor has the right to take
all action that it deems necessary to ensure that the advertising and
promotional materials related to the Licensee’s business or any sublicenses
granted by Licensor are consistent with the reputation and prestige of the
Intellectual Property of Licensor and its third party Licensors. Licensee agrees
not to contest Licensor’s trademarks or tradenames, or to make application for
registration of any of Licensee’s trademarks or tradenames. The rights granted
herein shall collectively be referred to as the “License.” Any sublicensing
rights shall have provisions that are no less restrictive than the License
rights granted herein. Licensee shall notify Licensor of any and all sublicenses
granted to any third parties. Licensee agrees and understands that any breach of
the terms and conditions of this License, including any sublicense shall be
considered a breach of this License Agreement and the rights granted herein. 
 
 
-2-

--------------------------------------------------------------------------------

 
2.2. Ownership. The License granted in Section 2.1 is not sold to Licensee.
Licensor and its third party licensors shall have and retain all right, title,
and interest in the License, including the goodwill pertaining thereto. Licensee
acknowledges and agrees that the License and any Derivative Works created by
Licensee shall be the sole and separate property of Licensor, including any
modifications thereto expressly authorized by this Agreement.
 
2.3. Source Code Limitations. Licensee may use the Source Code subject to the
following limitations:
 
(a) Licensor grants to Licensee an exclusive license within the Territory and
right to use and prepare Derivative Works based on the Source Code for the
purpose of performing maintenance, making enhancements, and creating Object Code
for use in the Products.
 
(b) Licensee has the right to keep up to three copies, including backups, of the
Source Code for use internally.
 
(c) Licensee acknowledges that the Source Code contains Licensor’s valuable and
proprietary trade secrets, copyrights, and patents and shall treat the Source
Code as Confidential Information as defined in this Agreement. Further, Licensee
shall restrict access to Source Code to only those persons who are employees of
Licensee, and strictly for the purposes of performing the rights and licenses
granted in this Agreement.
 
(d) Licensee shall keep reasonable records identifying the location of each copy
of Source Code and access list of personnel who have access to those copies.
 
(e) Licensee agrees to retain all copyright notices in any form on all copies
and Derivative Works.
 
(f) Licensor shall retain all ownership rights to the Source Code as delivered
to Licensee.
 
(g) However, Licensee shall have the right to use the Source Code to create
Derivative Works and Licensee shall retain all ownership rights of such
Derivative Works created by Licensee.
 
(h) Licensor’s Source Code and any rights and licenses granted in this Section
may not be assigned or otherwise transferred in any way. Licensee may not use,
print, copy, disclose, display, sublicense, decompile, loan, rent, market,
distribute, or otherwise transfer the Source Code, or any Derivative Works of
such Source Code in any form, in whole or in part, to any person or entity,
except as expressly provided in this Agreement.
 
3. TERM.
 
The term of this License Agreement shall be for ten (10) years from the
Effective Date or for the life of the patents listed in Exhibit A, whichever is
longer.
 
 
-3-

--------------------------------------------------------------------------------

 
4. LICENSE FEES AND OFFSET. 
 
In consideration for the License granted herein, Licensee has entered into an
Asset Purchase Agreement and a Loan Agreement (“Loan”) dated August 4, 2006, to
obtain all right, title, and interest in and to the Products, including all
Intellectual Property and Licensed Software. In the event that Licensor is
unable to obtain shareholder approval prior to June 30, 2007 for the Asset
Purchase Agreement, Licensee has agreed to pay Licensor one hundred thousand
dollars ($100,000) for the License granted herein (“License Fees”). In the event
that Licensor is unable to get shareholder approval, the principal amount owing
under the Loan shall be offset by the amount of the License Fees.
 
5. MAINTENANCE AND SUPPORT
 
In the event that Licensee or its customers request maintenance, any software
issued to Licensee in the form of a revision, bug fixes and/or new release by
Licensor shall be subject to the same terms and conditions of this Agreement.
Licensor agrees to provide Licensee with revisions, bug-fixes and new releases
to the Licensed Software as reasonably required, provided that, Licensee pays to
Licensor an annual maintenance fee of $10,000 per annum.
 
6. WARRANTY
 
Licensor warrants that it has all the necessary right, title and interest in and
to the Intellectual Property, including the Licensed Software, Product, and
Documentation to enter into this License Agreement. Licensor represents and
warrants to Licensee that: (i) Licensor has developed or will develop the
Intellectual Property entirely through its own efforts for its own account or as
a work for hire, and the Intellectual Property will be free and clear of all
liens, claims and encumbrances, (ii) Licensor has full and complete rights to
license the Intellectual Property and that such actions do not and will not
infringe upon any intellectual property rights of any third party, (iii)
Licensor has the right to license the Intellectual Property to Licensee and the
use of all Intellectual Property by Licensee and/or Licensee’s sublicensees will
not breach any terms of any contract between Licensor and any third party, and
(iv) that the Licensed Software is free from all material defects. In the event
of any defects, Licensor agrees to repair all such defects.
 
7. INDEMNIFICATION
 
Licensor agrees to indemnify, defend and hold Licensee, its agents and employees
harmless from any and all costs, liabilities and damages (including reasonable
attorneys’ fees) finally awarded by a court of competent jurisdiction directly
caused by or arising out of a claim brought against Licensee, its agents and
employees that the Intellectual Property, including all Licensed Software,
infringes or misappropriates any patent right, copyright, trademark or other
intellectual property right of any third party; provided that (a) Licensor is
notified in writing within 30 calendar days of any statement or claim against
Licensee; (b) Licensee permits Licensor sole control to defend, compromise or
settle the said claim; and (c) Licensee gives Licensor all available
information, assistance and authority, at Licensor’s reasonable expense, to
enable Licensor to do so. Notwithstanding the foregoing, Licensor shall have no
liability for, nor shall it indemnify Licensee, its agents or employees against
any infringement claim based on: (i) use of an old, superseded version of the
Licensed Software or Documentation therefore if such infringement would have
been avoided by the use of the current version made available by Licensor; (ii)
use of the Licensed Software or Documentation in connection with or in
combination with any other equipment, devices or software if the Licensed
Software or Documentation, if used without such equipment devices or software,
would not be infringing; (iii) any modification of the Licensed Software or
documentation by Licensee or any third party where, in the absence of such
modification, the Licensed Software or Documentation would not be infringing;
(iv) continued allegedly infringing activity by Licensee after Licensee has been
notified of such possible infringement. If use of the Licensed Software is
permanently enjoined for any reason, Licensor’s, at its option and in its sole
discretion, may modify the License Software so as to avoid infringement or
procure the right for Licensee to continue to use, reproduce and distribute the
Licensed Software and Documentation. If neither of such alternatives is
reasonably possible, Licensor may at its option, and without any obligation or
liability, terminate this Agreement with respect to that portion of the Licensed
Software actually used in the country where the infringement claim arose, and
Licensee shall return such copies of Licensed Software to Licensor.
 
 
-4-

--------------------------------------------------------------------------------

 
8. TRANSFER OF ROBOT PARTS AND MATERIALS
 
Within thirty (30) days after the execution of this Licensing Agreement, or less
if the Parties mutually agree, Licensor will make available and deliver to
Licensee, all parts and materials of the Robot required to fully effectuate the
License granted herein. Costs associated with the delivery of such materials and
parts shall be paid by Licensee.
 
9. TERMINATION
 
9.1. Termination for Cause. Either Party, as applicable, shall have the right,
in addition and without prejudice to any other rights or remedies, to terminate
this License Agreement as follows:
 
(a) except as set forth in (a) above, by either Party, effective immediately if
the breaching Party fails to cure its breach within thirty (30) days written
notice by the non-breaching Party; or
 
(b) by either Party effective immediately upon written notice if (i) all or a
substantial portion of the assets of the other Party are transferred to an
assignee for the benefit of creditors, to a receiver or to a trustee in
bankruptcy, (ii) a proceeding is commenced by or against the other Party for
relief under bankruptcy or similar laws and such proceeding is not dismissed
within 60 days, or (iii) the other Party is adjudged bankrupt.
 
9.2. Termination of Licensing Rights. Immediately upon termination of this
License Agreement for any reason whatsoever, Licensee shall have a right to use
the Intellectual Property, including any Licensed Software for the limited
purpose of completing the sale and delivery of all Product orders currently in
place at the time of termination. Further, all Licensed Software to Licensee’s
third party customers shall be perpetual. Further, it shall be Licensee’s
responsibility and at Licensee’s sole cost to remove Intellectual Property in
the possession of Licensee or related to the sale of Products provided by
Licensee or in which Licensee has any control.
 
10. LIMITATION OF LIABILITY
 
EXCEPT FOR THE BREACH OF ANY WARRANTY BY LICENSOR UNDER SECTION 6 OR ANY BREACH
BY LICENSEE OF SECTIONS 2 OR 10, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY INDIRECT, INCIDENTAL, EXEMPLARY, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING
WITHOUT LIMITATION ANY LOSS OF INCOME, PROFITS OR DATA, OR COST OF PROCUREMENT
OF SUBSTITUTE GOODS, EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES, ARISING OUT OF OR IN CONNECTION WITH THE GRANT OF THE LICENSE
HEREUNDER.
 
11. CONFIDENTIALITY
 
11.1. Licensee acknowledges that the Intellectual Property rights of Licensor,
including but not limited to, any modifications, Derivative Works or revisions
thereto, and any Documentation or information relating thereto, are the valuable
confidential and proprietary property of Licensor (“Confidential Information”)
and are protected by the copyright, trade secret and/or other laws of the United
States and within the laws of each of the individual states as it may apply to
the License Agreement. The Confidential Information of each Party shall be
safeguarded by the other to the same extent that it safeguards its own
Confidential Information, methods or data relating to its own business, but
using not less than a reasonable amount of care.
 
 
-5-

--------------------------------------------------------------------------------

 
11.2. Exceptions. The obligations of confidentiality will not apply to the
extent that a Party can establish by competent proof that such Confidential
Information:
 
(a) was already known to it, other than under an obligation of confidentiality,
at the time of its disclosure by the disclosing Party;
 
(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;
 
(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this License Agreement;
 
(d) was disclosed to it, other than under an obligation of confidentiality, by a
third party who had no obligation to the disclosing Party not to disclose such
information to others.
 
11.3. Licensee and Licensor each agree that in the event of any breach of the
provisions of this Section 11, the non-breaching Party shall have the rights to
obtain an injunction to be issued by any tribunal of competent jurisdiction
restricting Licensee or Licensor as the case may be, from continuing to breach
the provisions of this Section 11. The provisions of this Section 11 shall
survive termination (for whatever reason) of this License Agreement.
 
12. MISCELLANEOUS
 
12.1. Assignment. Neither party may assign this Agreement or any of its rights,
duties or obligations hereunder to any third party without the other party’s
prior written consent, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, either party may assign its rights and delegate
its obligations under this Agreement without the consent of the other party to a
purchaser of all or substantially all of its voting stock or capital assets or
to an entity with which such party merges or is consolidated.
 
12.2. Governing Law. This License Agreement shall be governed by and interpreted
in accordance with the laws of the United States and the State of California
applicable to agreements made and to be performed within the State of
California. Both Licensor and Licensee agree that the State and Federal Courts
in San Diego County shall have exclusive jurisdiction over all disputes arising
from or pertaining to this License Agreement and hereby waive any objections to
the jurisdiction and venue of such courts.
 
 
-6-

--------------------------------------------------------------------------------

 
12.3. Notices. Any notice, request or other communication required or permitted
under this License Agreement shall be in writing and shall be given or made by
physical delivery or by registered or certified mail, postage prepaid, return
receipt requested or by overnight courier addressed to the appropriate Party.
All such notices shall be addressed as follows:
 
If to Licensor:
 
Integrated Surgical Systems, Inc.
6220 Belleau Wood Lane, Suite 4
Sacramento, CA 95882
Phone: (916) 391-0420
Fax: (916) 391-0200
 
With a copy to:
Snow Becker Krauss P.C.
605 Third Avenue
New York, NY 10158
Attention: Jack Becker, Esq.
If to Licensee:
 
Novatrix Biomedical, Inc.
16259 Laguna Canyon Rd.
Irvine, CA 92618
Attention: Dr. Soonkap Hahn
Fax: (949) 502-6786
 
With Copy to General Counsel:
Soden & Steinberger, LLP
550 West C Street, Suite 1710
San Diego, CA 92101

 
12.4. Entire Agreement. This License Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior letters and agreements with respect to the subject matter
hereof. Except as otherwise provided herein, this License Agreement may not be
amended, supplemented, canceled or discharged except by written instrument
executed by each of the parties hereto.
 
12.5. Severability. If any provision of this License Agreement, as applied to
any Party or to any circumstances, shall be finally determined by a court or
arbitrator to be void or unenforceable, the same shall be stricken from this
License Agreement and shall in no way affect any other provision of this License
Agreement or the validity or enforceability of this License Agreement.
 
12.6. Waiver. The waiver by any Party to this License Agreement of the breach of
any provision of this License Agreement by the other Party shall not operate or
be construed as a waiver of any subsequent breach by the other Party.
 
12.7. Section Headings. The Section headings contained in this License Agreement
are for convenient reference only and shall not affect the construction of any
provision of this License Agreement.
 
12.8. Counterparts. This License Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
12.9. No Agency or Partnership. Each Party is acting as an independent
contractor. This License Agreement does not create, nor is it intended to create
any agency relationship between the parties or a partnership or other joint
venture or business relationship. Each Party shall be responsible for all of its
own Federal, State and local taxes of any kind or nature.
 
12.10. No Franchise. This License Agreement is a license of a copyright and
intellectual property only, and is not a franchise. The parties intend and
acknowledge that their relationship created by this License Agreement or
otherwise is not subject to the franchise laws of any state.
 
12.11. Attorneys’ Fees. If either Party shall bring any proceedings to enforce
the terms and provisions hereof, to recover damages for breach, or to declare
rights hereunder, the Prevailing Party shall be entitled to recover from the
other Party all costs, expenses and attorneys’ fees incurred in connection with
the exercise by the Prevailing Party of its rights and remedies hereunder. Such
costs, expenses and attorneys’ fees shall include, but not be limited to,
reasonable attorneys’ fees, paralegal fees, expert witness fees, costs of tests
and analyses, trial and accommodation expenses, deposition and trial transcript
copies, and costs of court. For purposes of this paragraph, the term “Prevailing
Party” shall mean (i) with respect to the claimant, one who is successful in
obtaining substantially all of the relief sought, and (ii) with respect to the
defendant or respondent, one who is successful in denying substantially all of
the relief sought by the claimant.
 
 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this agreement to be duly
executed the day and year first above written.
 
LICENSOR:
 
By:  

--------------------------------------------------------------------------------

Ramesh Travedi, Chief Executive Officer
 
LICENSEE
 
By:

--------------------------------------------------------------------------------

Dr. Soonkap Hahn, Chief Executive Officer



 
-8-

--------------------------------------------------------------------------------

 